Doll v. Converse                                                    



IN THE COURT OF APPEALS, THIRD DISTRICT OF TEXAS,

AT AUSTIN


 



NO. 3-93-587-CV



RONALD L. DOLL,

	APPELLANT

vs.



ROGER L. CONVERSE, JR.,

	APPELLEE


 

FROM THE COUNTY COURT AT LAW NO. 1 OF TRAVIS COUNTY

NO. 210,526, HONORABLE STEVE RUSSELL, JUDGE PRESIDING
 


PER CURIAM
	The transcript was tendered for filing with the Clerk of this Court November 4,
1993.  Because a motion for new trial was filed, the transcript was due by October 21, 1993, one
hundred twenty days after the judgment was signed.  Tex. R. App. P. 54(a).  A motion for
extension of time for late filing the transcript was due by November 5, 1993, fifteen days after
the last date for filing the record.  Tex. R. App. P. 54(c); see B.D. Click Co. v. Safari Drilling
Corp., 638 S.W.2d 860, 862 (Tex. 1982).  Appellant Ronald L. Doll's motion for extension of
time for late filing the transcript was filed on November 12, 1993.
	Because the transcript has not been timely filed, we will dismiss the appeal.  Tex.
R. App. P. 54(a), 60(a)(1).  Doll's motion for extension of time for late filing the transcript is
overruled.


	The appeal is dismissed.

Before Chief Justice Carroll, Justices Aboussie and B. A. Smith
Appeal Dismissed
Filed:  December 8, 1993
Do Not Publish